DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner examined the amended set of claims filed on 8/23/2018.  Claims 1 and 3 - 17 are pending in this application.

Priority

Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement

The references cited in the Information Disclosure Statements (IDS) filed on 03/23/2028, 11/26/2018 and 01/14/2021 have been considered.

	Specification 

The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

	Claim objection(s) 

Claim 14 (line 2) is objected to because of the following informalities: The limitations “sever” should be changed to “server”.  Appropriate corrections are required.

Claim Interpretation

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Control Unit, Display control Unit, Executing Unit, Processing Executing Unit, Storage Unit, Connection-Information Identifying Unit, List Generating Unit, Activating Unit, Screen Providing Unit, Identifying Unit and Display-Information Generating Unit  in claims 1, 3, 4, 8, 10 and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Display control Unit is read by the examiner as being item 273 of Fig. 26, described to control the display, ¶0007 and/or ¶0025 of Specification.
Executing Unit is read by the examiner as being item 274 of Fig. 26, described to execute an action via Web Browser, ¶0104 of Specification.
Processing Executing Unit is read by the examiner as being item 275 of Fig. 26, described to execute a process (e.g., install/uninstall) and it’s implemented by a CPU 21, ¶0117 and ¶0121 of Specification.
Storage Unit is read by the examiner as being item 211 of Fig. 4, described to store application/license  in any database, ¶0017 and/or ¶0032 of Specification.
Connection-Information Identifying Unit is read by the examiner as being item 322 of Fig. 23, supported by the CPU 312, ¶0060 of Specification.
List Generating Unit is read by the examiner as being item 323 of Fig. 23, supported by the CPU 312, ¶0060 of Specification.
Activating Unit is read by the examiner as being item 272 of Fig. 26, described to activate a browser application in accordance with a user’s operation, ¶0091 of Specification.
Identifying Unit is read by the examiner as being item 216 of Fig. 11, controlled by the Control unit 212, ¶0026 of Specification. 
Display-Information Generating Unit is read by the examiner as being item 217 of Fig. 11, also controlled by the Control Unit 212, ¶0026 of Specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11 and 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tsujimoto (U.S PreGrant Publication No. 2012/0229832 A1, hereinafter ‘Tsujimoto’) in view of Ohashi (U.S PreGrant Publication No. 2013/0201522 A1, hereinafter ‘Ohashi’) and further in view of Saitoh (U.S PreGrant Publication No. 2016/0165088 A1, hereinafter ‘Saitoh’).

With respect to claim 1, Tsujimoto teaches a system (i.e., a multifunction peripheral control system, ¶0028, Fig. 1) comprising: a plurality of first servers (i.e., a plurality of servers 50, ¶0051); and an image forming device connected to each of the first servers via a network (i.e., a MFP 10 connected to at least a server 50 via a network 30,  ¶0051, Fig. 1), wherein the first server includes a control unit (e.g., a control section 51, Fig. 1, ¶0073) that transmits, to the image forming device in accordance with a request from the image forming device, Web content data (e.g., that transmits, to said MFP 10 in accordance with a request from said MFP 10, web page including at least display information (¶0088), ¶0061, Fig. 13) and that indicates an application available to the image forming device (Fig. 13) and an application command causing the image forming device to execute processing in connection with the application from the image forming device (e.g., and an application program causing the MFP 10 to execute processing in connection with application from the MFP 10, ¶0014, ¶0017 - ¶0018, ¶0021, Fig. 13), and the image forming device (Fig. 1) includes: a Web browser (i.e., a general-purpose web browser, ¶0060) including a display control unit (e.g., a web browser section 22, ¶0051, ¶0060, Fig 1, item 22) that performs control to display, on a display unit, a screen based on the Web content data received from the first server (e.g., configured to display, on a display section, a screen based on said web page received from said server 50, ¶0032, ¶0055, ¶0065), and 
an executing unit that is provided by an application programing interface and performs and requests the image forming device to perform processing in connection with the application related to the application command included in the Web content data by executing the application command in accordance with user's operation via the screen (e.g., while said screen is displayed, said screen is configured to accept an instruction in order to execute a control command provided by a control application section 23, ¶0060, ¶0062, Fig. 13 – S5: S6, ¶0084 - ¶0085); and 
a processing executing unit that, based on a request from the Web browser, performs processing in connection with the application related to the request (e.g., after said instruction is accepted from said web browser, a copying process is executed, Fig. 2 – S6: S9, ¶0085 - ¶0089); but fails to teach 
(a) that said web content data is including at least display information that includes at least region information indicating a geographical position where the image forming device is installed from the image forming device; and 
(b) that application available is related to the region information.
Ohashi: e.g., upon receiving a request, a web page is provided and displayed including location/position of an installed MPF, ¶0050, ¶0060, ¶0063).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Tsujimoto as taught by Ohashi since Ohashi suggested in ¶0050, ¶0060 and ¶0063 that such modification of web content incorporating region information of Ohashi indicates a geographical position where an image forming device is situated would physically inform and display where the image forming device is found in order to let know the user which floor can be found.
Tsujimoto, modified by Ohashi, fails to teach above difference (b).  However, in the same field of endeavor of receiving request an returning web content(s), Saitoh teaches: an application available is related to the region information (Saitoh: e.g., Upon a request, a web page is provided to a MFP, said web page is associated with at least destination information, and said web page is returned with available application(s) that is/are associated and depending from a destination information, ¶0027, ¶0050, ¶0055, Fig. 8).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Tsujimoto in view of Ohashi as taught by Saitoh since Saitoh suggested in ¶0006, ¶0027, ¶0050, ¶0055 and Fig. 8 that such modification of providing available application related to region information would only display supported application in order to ensure that the application to be selected is/are available based on location or restrictions by countries.

an install command indicating a command to install an application, when the install command is selected in accordance with user's operation, the executing unit notifies the install command selected to the processing executing unit, and the processing executing unit executes the install command notified by the executing unit (e.g., Saitoh’ s reference teaches where an application is installed after pressing (selecting) a command (button) and list of available application is updated, ¶0059 - ¶0062 and Fig. 9).

With respect to claim 15, Tsujimoto in view of Ohashi and further in view of Saitoh teaches the system according to claim 1, wherein Saitoh teaches the image forming device includes a main body that includes a first OS (i.e., Fig. 3), and a printer or a scanner (i.e., the MFP can implement various kinds of functions such as a scanner function and a printer function, ¶0029); and an operating unit (i.e., item 20, Fig. 3) that inputs at least an operation request for operating a second OS (Fig. 3), and the printer or the scanner; and the Web browser is provided (Fig. 3), in the operating unit, as an application executed under the second OS (e.g., application layer, Fig. 3).

With respect to claim 16, this is a method claim corresponding to the system claim 1.  Therefore, this is rejected for the same reasons as the system claim 1.

With respect to claim 17, this is an apparatus claim corresponding to the system claim 1.  Therefore, this is rejected for the same reasons as the system claim 1.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tsujimoto, Ohashi and Saitoh in view of Shimizu (U.S PreGrant Publication No. 2015/0229788 A1, hereinafter ‘Shimizu’).

With respect to claim 12, Tsujimoto in view of Ohashi and further in view of Saitoh teaches the system according to claim 1, but neither of them teach: wherein the application command includes an update command indicating a command to update an application, the display information includes application detail information that relates each application available to the image forming device with detail information indicating at least a latest version of the application, the executing unit identifies, among applications installed in the image forming device, an application whose current version is different from a version indicated by the detail information related to the application in the application detail information in accordance with user's operation, and when the update command that is related to the application identified is selected, notifies the processing executing unit of the update command selected, and the processing executing unit executes the update command notified by the executing unit.
However, in the same field of endeavor of installed application, Shimizu teaches: 
wherein the application command includes an update command indicating a command to update an application, the display information includes application detail information that relates each application available to the image forming device with detail information indicating at least a latest version of the application, the executing unit identifies, among applications installed in the image forming device, an application whose current version is different from a version indicated by the detail information related to the application in the application detail information in accordance with user's operation, and when the update command that is related to the application identified is selected, notifies the processing executing unit of the update command selected, and the processing executing unit executes the update command notified by the executing unit (Shimizu: Under interpretation, upon receiving a command to update, the image processing apparatus update (informs) activation state to “INSTALLED”, “ACTIVE” or “RESOLVED” even if a version information (metadata) can be written, ¶0055, ¶0083 - ¶0091).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Tsujimoto in view of Ohashi and further in view of Saitoh as taught by Shimizu since Shimizu suggested in ¶0055 and ¶0083 - ¶0091 that such modification of having a update command to update an application would allow a user to update any application in order to keep said application in optimal or newer condition.

With respect to claim 13, Tsujimoto in view of Ohashi and further in view of Saitoh teaches the system according to claim 1, but neither of them teach: wherein the application command includes an uninstall command indicating a command to delete an installed application so as to reset a state of the image forming device to a state before the application is installed, the executing unit notifies the processing executing unit of the uninstall command selected in accordance with user's operation, and the processing executing unit executes the uninstall command notified by the executing unit.
However, in the same field of endeavor of having installed application(s), Shimizu teaches: the application command includes an uninstall command indicating a command to delete an installed application so as to reset a state of the image forming device to a state before the application is installed, the executing unit notifies the processing executing unit of the uninstall command selected in accordance with user's operation, and the processing executing unit executes the uninstall command notified by the executing unit (Shimizu: Under interpretation, upon receiving a command to uninstall, the image processing apparatus update (informs) activation state to “UNISTALLED”, ¶0092 - ¶0094).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Tsujimoto in view of Ohashi and further in view of Saitoh as taught by Shimizu since Shimizu suggested in ¶0092 - ¶094 that such .

Allowable Subject Matter

Claims 3 - 10 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With respect to claim 3, none of the cited references teach the system according to claim 1, wherein the system further includes a second server connected to each of the first servers and the image forming device via a network, the second server includes: 
a storage unit that stores connection relation information in which region information indicating a geographical position of the image forming device installed or dealer office information indicating a dealer of the image forming device is related to connection information indicating information for connecting to the first server providing the application; 
a connection-information identifying unit that receives, from the image forming device, a connection-information acquisition request including at least the region information or the dealer office information to request acquisition of the connection information on the first server, refers to the connection relation information, and identifies the connection information on the first server; and a connection-information transmitting unit that transmits the connection information on the first server identified to the image forming device, and the image forming device includes a connection information acquiring unit that transmits the connection-information acquisition request to the second server and acquires the connection information on the first server.  


With respect to claim 6, it is also objected since it depends on claim 5.  
With respect to claim 7, it is also objected since it depends on claim 6.  

With respect to claim 8, none of the cited references teach the system according to claim 1, wherein the region information is included in dealer-office information indicating a dealer of the image forming device, the display control unit of the image forming device displays, on a display unit, a UI screen for receiving input of code information indicating the dealer-office information if the dealer-office information including the region information is not stored when the display- information acquiring unit transmits the display information request, and an activating unit, which activates a browser app providing a browser function in accordance with user's operation, stores dealer-office information and region information identified with the code information received through the UI screen in a storage unit.

With respect to claim 9, this is also objected since it depends on claim 8.  

With respect to claim 10, none of the cited references teaches the system according to claim 1, wherein the first server further includes a storage unit that stores, with regard to each of applications associated with an organization ID for identifying an organization providing an application related to the region information or dealer-office information indicating the dealer of the image forming device, publication state information indicating whether a state is public and model information for identifying a model of the image forming device that is capable of using the application in a related manner, and 
the control unit includes a screen providing unit that, when a screen information request for requesting the screen information is received from the image forming device, generates the screen information and transmits, to the image forming device, the screen information generated as a response to the screen information request; 
 device, refers to information stored in the storage unit and identifies an application configured based on the region information included in the display information request, the model information, and the publication state information indicating a public state; and a display-information generating unit that generates the display information indicating an application identified by the identifying unit and transmits the generated display information as a response to the display information request to the image forming device.

With respect to claim 14, it also objected since it depends on claim 3.  

Conclusion

The prior art made of record and not relied upon are considered pertinent to applicant's disclosure:
Sakawaki et al.(U.S PG Publication No. 2018/0024787 A1)1
Kitada (U.S PG Publication No. 2014/0029051 A1)2

1This reference teaches almost all the features however because of the date this reference cannot be used for examination.
2This reference teaches a server receiving a content browsing request, and upon receiving said content browsing request, the server transmits HTML data to the requestor, said HTML is also including at least location(s) of printer(s).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481.  The examiner can normally be reached on 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN M GUILLERMETY/               Primary Examiner, Art Unit 2674